TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 31, 2021



                                     NO. 03-19-00760-CV


                                  Laszlo Herczeg, Appellant

                                               v.

                                  5005 SSR, LLC, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s denial of appellant’s motion to dismiss brought under the

Texas Citizens Participation Act.    Therefore, the Court affirms the trial court’s denial of

appellant’s motion. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.